DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the claims filed on 01/15/2019. 
Claims 1 – 20 are presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2019 is acknowledged and being considered by the examiner. 
Claim Objections
Claim 1 is objected to because of the following informalities.  Claim 1 line 8 recites, “processors to receive a collect a second fuel measure”.  For the purpose of examination, Examiner is interpreting the claim to read “processors to 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 5, 7 – 12, 14 – 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 9, and 16 are independent claims that recite limitations that are certain methods of organizing human activity for commercial interactions including agreements in the form of contracts, marketing or sales activates or behaviors, or business relations.  The claims recite the limitations of “collecting a first fuel measure for a fueling process from a delivery source; collecting a second fuel measure for the fueling process from a recipient source; in response to collecting the second fuel measure, comparing the first fuel measure and the second fuel measure to determine a fueling offset; and compensating the delivery source and/or the recipient source based on the fueling offset” which constitute an abstract idea of certain methods of organizing human activity for commercial interactions.  
This judicial exception is not integrated into a practical application.  The claims recite additional elements of “one or more processors”, “a memory communicably coupled to the one or more processors and storing”, “a detection module including instructions that when executed by the one or more processors cause the one or more processors to”, “a communication module including instructions that when executed by the one or more processors cause the one or more processors to”, “an evaluation module including instructions that when executed by the one or more processors cause the one or more processors to”, “non-transitory computer-readable medium“, and “blockchain”. The additional elements are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components and systems. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in step 2A with respect 
Claims 2 – 5, 7 – 8, 10 – 12, 14, 17 – 18, and 20 are dependents claims of claims 1, 9, and 16, and have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims.  Claim 2 recites additional elements of “wherein the delivery source is a fueling station and the recipient source is a vehicle”, which is recited at a high level of generality such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).  The other dependent claims recite no additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.    Simply implementing the abstract idea on generic computer components or generally linking the use of the judicial exception to a particular technological environment or field of use is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170074707 A1 to Mathison (hereafter Mathison) in view of US 20200226559 A1 to Boss et al (hereafter Boss). 
Claim 1.  A fueling verification system for corroboration of vehicle fueling, comprising: one or more processors; and a memory communicably coupled to the one or more processors and storing: (Mathison [0059] Still another embodiment involves a computer-readable medium including processor-executable instructions configured to implement one or more embodiments of the techniques presented herein. [0060] processor)
a detection module including instructions that when executed by the one or more processors cause the one or more processors to collect a first fuel measure for a fueling process from a delivery source, (Mathison [0019] The calculation component 120 may calculate one or more calculated parameters also related to the CHSS tank(s) 182 of the vehicle 192. The calculation component 120 may perform one or more of the calculations based on parameters which are station measured by sensors 170 of the system 100 for hydrogen fueling with integrity checks. For example, the sensors 170 may measure a mass of hydrogen fuel dispensed by a hydrogen fueling station from a reference point to one or more of the time intervals and one or more densities of the CHSS tank(s) 182 of the vehicle 192 at the corresponding time intervals. In this example, the sensors 170 may include a mass flow meter.)

Mathison does not teach the following limitation, however, Boss teaches: 
the first fuel measure being incorporated into a blockchain;  (Boss [0072] In implementations, different ones of the plural fuel dispensers 120a-n are owned and operated by different private enterprises. In accordance with aspects of the invention, when the user uses one of the fuel dispensers (e.g., fuel dispenser 120a) to add fuel to the vehicle 114, the fuel dispenser transmits information to the server 104 that the server 104 uses to update the secure database 102. In embodiments, the information transmitted by the fuel dispenser includes: amount of fuel dispensed; amount paid for the fuel dispensed; a unique identifier of the user; a unique identifier of the vehicle 114; and a unique identifier of the private enterprise that owns the fuel dispenser. In embodiments, the server 104 updates the secure database 102 by adding this information to a data record of the secure database 102. In the blockchain embodiment, the server 104 creates a new block on a blockchain associated with the user, wherein the new block includes this information, a new hash value derived from this information, and the hash value of the previous block in the user's blockchain. In this manner, the secure database 102 is updated with this 
One of ordinary skill in the art would have recognized that applying the known technique of Boss to Mathison would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Boss to the teaching of Mathison would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such recording of refueling transaction details into a blockchain. Further, applying recording of refueling transaction details into a blockchain to Mathison, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient tracking and monitoring of refueling transactions between refueling stations and vehicles associated with the transaction.
 
Mathison further teaches: 
a communication module including instructions that when executed by the one or more processors cause the one or more processors to receive a collect a second fuel measure for a fueling process from a recipient source, (Mathison [0018] In this regard, the communication component 110 may receive one or more communicated parameters from the communication unit 184 of the vehicle 192 being filled or fueled with hydrogen at one or more time intervals. These communicated parameters may be related to the CHSS tank(s) 182 of the vehicle 192 and be vehicle measured (e.g., by on-board sensors on the vehicle 192).)

Mathison does not teach the following limitation, however, Boss teaches: 
the second fuel measure being incorporated into the blockchain;  (Boss [0072])
The reason to combine Boss with Mathison persists from above.  


and an evaluation module including instructions that when executed by the one or more processors cause the one or more processors to compare the first fuel measure and the second fuel measure to determine a fueling offset, and to compensate the delivery source and/or the recipient source based on the fueling offset. (Mathison [0013] However, because the possibility exists that the sensors on-board the vehicle may malfunction or provide erroneous readings, the hydrogen tank filling station may measure data (e.g., from the standpoint of a system 100 for hydrogen fueling with integrity checks) and calculate corresponding tank related parameters to verify the ‘correctness’ of the tank related parameters communicated from the vehicle. Typically, hydrogen fueling stations have redundancies for measurements, such as pressure measurements, while temperature sensors on the vehicle, for example, may not have such redundancies.  [0014] For example, if the vehicle equipped with a CHSS fuel system has a multi-tank system and one of the tank valves for the multi-tank system is closed, the tank volume may be only half of what the vehicle reports or communicates. Thus, the system 100 for hydrogen fueling with integrity checks would be configured to detect such incorrect information and fuel the vehicle accordingly.  [0015] Regardless, communicated parameters may be cross-referenced against corresponding calculated parameters, and an error parameter may be calculated therefrom. If the error parameter exceeds an error threshold, the hydrogen tank filling station may fuel the vehicle according to a conservative fueling mode to mitigate overfilling or overheating of the hydrogen tank, thereby providing an ‘integrity check’ for the communicated parameters during the hydrogen fueling process.)
Examiner’s Note:  Examiner is interpreting the limitation of compensate the delivery source and/or the recipient source based on the fueling offset as described in the specification in paragraph [0070], “The compensation, as described above, can include any form of acceptable compensation including, but not limited to, fuel (e.g., hydrogen fuel), currency, 

Regarding Claim 9, see above relevant rejection of claim 1. In addition, Mathison teaches: 
A non-transitory computer-readable medium for corroboration of vehicle fueling and storing instructions that when executed by one or more processors cause the one or more processors to (Mathison [0065] In one or more embodiments, computer readable instructions to implement one or more embodiments provided herein are in storage 620. Storage 620 may store other computer readable instructions to implement an operating system, an application program, etc. Computer readable instructions may be loaded in memory 618 for execution by processing unit 616, for example.)

Regarding Claim 16, see above relevant rejection of claim 1. In addition, Mathison teaches:
A method for corroboration of vehicle fueling, comprising: (Mathison [0007] FIG. 2 is an illustration of an example flow diagram of a method for hydrogen fueling with integrity checks.)  

Claim 2. Mathison, in view of Boss, teaches the fueling verification system of claim 1.  Mathison further teaches: 
wherein the delivery source is a fueling station and the recipient source is a vehicle, and (Mathison [0016] FIG. 1 The system 100 may be implemented in a hydrogen fueling station which provides hydrogen fuel or gas to a vehicle 192.) 

Mathison does not teach the following limitation, however, Boss teaches: 
wherein the blockchain contains vehicle identity information and vehicle payment information as related to the vehicle. (Boss [0082] In the event the user does refuel the vehicle, then at step 506 the system updates the database to reflect the amount of fuel added to the vehicle and the amount paid for the fuel by the user. In embodiments, as described with respect to FIG. 4, the IoT device 125 of the fuel dispenser (e.g., fuel dispenser 120a) reports information about the fuel transaction to the fueling module 108. In embodiments, the information includes: amount of fuel dispensed; amount paid for the fuel dispensed; a unique identifier of the user; a unique identifier of the vehicle 114; and a unique identifier of the private enterprise that owns the fuel dispenser. The fueling module 108 then updates the user's record in the database 102 to reflect this information. In the blockchain embodiment, step 506 includes the fueling module 108 adding a block to the user's blockchain, the new block including this information reported by the IoT device 125 of the fuel dispenser, a new hash value derived from the new information, and a hash value of the previous block in the user's blockchain.)
The reason to combine Boss with Mathison persists, as shown above in claim 1.  

Claims 8 and 15.  Using the language of claim 8 variant, Mathison, in view of Boss, teaches the fueling verification system of claim 1.  Mathison does not teach the following limitation, however, Boss teaches: 
wherein the communications module further comprises instructions to record the first fuel measure and the second fuel measure in real-time as one or more blocks in the blockchain. (Boss [0070] In some embodiments, the vehicle 114 comprises an onboard computer and communication system such that the vehicle 114 has communicative connectivity with the network 106. In some embodiments, the vehicle 114 comprises a 
One of ordinary skill in the art would have recognized that applying the known technique of Boss to Mathison would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Boss to the teaching of Mathison would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such recording fuel measures as one or more blocks in the blockchain. Further, applying recording fuel measures as one or more blocks in the blockchain to Mathison, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient tracking and monitoring of refueling transactions between refueling stations and vehicles associated with the transaction.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170074707 A1 to Mathison in view of US 20200226559 A1 to Boss, and further in view of US 20140195046 A1 to Fadler et al (hereafter Fadler). 

Claims 3 and 10.  Using the language of claim 3 variant, Mathison, in view of Boss, teaches the fueling verification system of claim 2.  Mathison does not teach the following limitation, however, Fadler teaches: 
and wherein the communication module further comprises instructions to collect a history of the fueling offset for the vehicle in comparison to other fueling stations for use in calibrating one or more sensors of the vehicle. (Fadler [0037] FIG. 20 is a logic diagram showing exemplary method steps implemented in a fuel authorization program requiring fuel tank readings from enrolled vehicles for fuel authorization, where a monitoring service collects fuel tank sensor data from enrolled vehicles and fuel transaction data from fuel vendors to determine if the fuel tank sensor in an enrolled vehicle requires calibration.  [0128] In a fifth exemplary embodiment, vehicles enrolled in the fuel authorization program automatically periodically send fuel tank sensor data over a long range wireless data link to a remote monitoring service (i.e., the fuel tank sensor data is not just provided to a fuel vendor during a fuel transaction, but much more frequently, as part of normal vehicle operation). Participating fuel vendors automatically send details regarding each authorized fuel transaction to the monitoring service. The monitoring service automatically analyzes the fuel tank sensor data from enrolled vehicles and fuel transaction data for those enrolled vehicles, and determines if the fuel tank sensor in a particular vehicle needs to be calibrated. If so, the monitoring service communicates that to the fuel authorization processor at the enrolled vehicle, which automatically applies a calibration factor to the fuel 
One of ordinary skill in the art would have recognized that applying the known technique of Fadler to Mathison would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Fadler to the teaching of Mathison would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such collecting historical fueling data from vehicles and fueling stations in order to calibrate fuel sensors on the vehicle. Further, applying the technique of Fadler to Mathison, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient and accurate filling of the vehicle’s fuel tank based on historical refueling data associated with the vehicle, thus increasing safety during refueling.
 
Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170074707 A1 to Mathison in view of US 20200226559 A1 to Boss, and further in view of US 20090164149 A1 to Harrell (hereafter Harrell). 

Claims 4, 11, and 17.  Using the language of claim 4 variant, Mathison, in view of Boss, teaches the fueling verification system of claim 1.  Mathison does not teach the following limitation, however, Harrell teaches:
wherein the evaluation module further comprises instructions to apply the first fuel measure, the second fuel measure and the fueling offset to calibrate a measuring system for the delivery source.  (Harrell Fig. 6 [0045] The calibration reservoir may include temperature sensors and/or pressure sensors. Since fuel may evaporate at atmospheric pressure, it may be necessary to adjust fuel delivery measurements and/or analysis used to determine actual amounts of fuel delivered to account for temperature and/or pressure 
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the technique of Harrell with the teachings of Harrison with the motivation that (Harrell [0004] While governmental regulations permit some level of inaccuracies, failure to satisfy the regulations may result in fuel dispensers and/or the retail fueling facility being closed until appropriate corrections are made. For example, some governmental regulations may require that the fuel dispensers at any given gas station not be off by more than one ounce for every five gallons. Thus, calibration may, of course, reduce lost . 

Claims 5, 6, 12, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170074707 A1 to Mathison in view of US 20200226559 A1 to Boss, and further in view of “Impact of hydrogen SAE J2601 fueling methods on fueling time of light-duty fuel cell electric vehicles” to Reddi et al (hereafter Reddi) and US 20050056661 A1 to Casamatta et al (hereafter Casamatta). 

Claim 5, 12, and 18.  Using the language of claim 5 variant, Mathison, in view of Boss, teaches the fueling verification system of claim 1.  Mathison does not teach the following limitation, however, Reddi teaches:  
wherein the evaluation module further comprises instructions to determine a fueling station status for the delivery source that is a fueling station using at least one of the first fuel measure, the second fuel measure, and the fueling offset, the fueling station status being the ability of a fueling station to deliver fuel, (Reddi Page 16679 Paragraph Fueling termination - Termination starts when the target pressure at the dispenser is reached, or any of the fueling parameter safety limits have been exceeded. The parameter safety limits include vehicle tank pressure and temperature, and dispenser target pressure. Termination is also forced when the station cannot meet fueling goals (e.g., the station may not have enough storage to maintain the desired pressure ramp rate at the dispenser).
One of ordinary skill in the art would have recognized that applying the known technique of Reddi to Mathison would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Reddi to the teaching of Mathison would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such determining a fuel 
 
Regarding the following limitation, 
and indicating whether the fueling station is presently experiencing errors that cause misdelivery. 
Reddi teaches determining a fueling station status for the delivery source, but does not teach indicating that the station is currently experiencing errors that cause misdelivery.  However, Casamatta teaches ([0059] In query 822, the control program checks the operating indicator for the refueler to determine whether the refueler is ready. For example, the refueler may include sensors for indicating its basic operational state, which sensors provide information to the control unit 800 to provide the operating indicator for the refueler, including a warning indicator indicating when there is a problem with the refueler. The refueler is ready if the hydrogen dispenser 60 is fully operational and there are no other reasons, other than the level of hydrogen in the storage unit 70 being too low, that will prevent hydrogen from being dispensed. If such problems exist, then the control program returns to monitoring stage 814.)
One of ordinary skill in the art would have recognized that applying the known technique of Casamatta to Mathison would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Casamatta to the teaching of Mathison would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such indication that a fueling station is presently experiencing errors that cause misdelivery. Further, applying 
 
Claims 6, 13, and 19.  Using the language of claim 6 variant, Mathison, in view of Boss, and further in view of Reddi and Casamatta teaches the fueling verification system of claim 5. Mathison does not teach the following limitation, however, Reddi teaches: 
wherein the evaluation module further comprises instructions to set a critical value for the fueling offset indicating possible harm or injury related to the fueling process, and shutting down the fueling process if the fueling offset is beyond the critical value.  (Reddi Page 16679 Paragraph Fueling termination - Termination starts when the target pressure at the dispenser is reached, or any of the fueling parameter safety limits have been exceeded. The parameter safety limits include vehicle tank pressure and temperature, and dispenser target pressure. Termination is also forced when the station cannot meet fueling goals (e.g., the station may not have enough storage to maintain the desired pressure ramp rate at the dispenser).
One of ordinary skill in the art would have recognized that applying the known technique of Reddi to Mathison would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Reddi to the teaching of Mathison would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such determining a fuel station, wherein the status is the ability of a fueling station to deliver fuel. Further, applying the technique of determining a fuel station, wherein the status is the ability of a fueling station to deliver fuel to Mathison, would have been recognized by one of ordinary skill in the art as .  
 
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170074707 A1 to Mathison in view of US 20200226559 A1 to Boss, and further in view of WO 2018052415 A1 to Qiu et al (hereafter Qiu). 
Claims 7, 14, and 20.  Using the language of claim 7 variant, Mathison, in view of Boss, teaches the fueling verification system of claim 1.  Mathison does not teach the following limitation, however, Qiu teaches: 
wherein the communications module further comprises instructions to receive a fueling queue request from one or more vehicles, the fueling queue request being a request from the one or more vehicles to enter a queue for refueling, and initiating a fueling process according to the queue. (Qiu [0007] Vehicles can be powered by a variety of fuel types, including liquid petroleum- or alcohol-based fuels, compressed gases such as liquefied petroleum or hydrogen, or electricity. For all fuel types, vehicles can be equipped to be refueled at refueling stations. [0022] Process 400 begins at step 402, where computing device 115 according to the process 400 transmits one or more fueling request signals to a fueling control computer 202 at a refueling station 200 as illustrated in Fig. 2, where arriving vehicle 204 can transmit one or more fueling request signals to a fueling control computer 202.  [0024] At step 404 Fueling control computer 202 can receive the fueling request signals and determine fueling control signals including instructions to move to one or more waiting zones 206, one or more service zones 210 or one or more served zones 208 and transmit the fueling control signals to arriving vehicle 204. The fueling control signals can include instructions to move to one or more waiting zones 206, one or 
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Qiu with the teachings of Mathison with the motivation that (Qiu [0037] the arriving vehicle 304 can be refueled as soon as the appropriate fueling station 312 is available, thereby optimizing utilization of fueling stations 312 associated with service zones 310 and minimizing a wait for refueling.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CARTER P BROCKMAN/            Examiner, Art Unit 3628                                                                                                                                                                                            
/KEVIN H FLYNN/            Supervisory Patent Examiner, Art Unit 3628